Title: To Benjamin Franklin from Peter Collinson, 3 July 1753
From: Collinson, Peter
To: Franklin, Benjamin



July 3d [1753]
Received June the 30. 1753. On Board the London for Philadelphia One long Case Mark’d L4MC No. 1 which I promise to Deliver (Dangers of the sea Excepted).
Ja Shirley
paid Freight and primage 6s.



besides one Brown paper bundle of Books of which I cannot give the particulars for I am Just come to Town and To Morrow the Letters are taken away and I go out of Town by 5 in the Morning so I have only Time to Tell my Dear friend that I received his Two Large Pacquetts with variety of Articles Inclosed for which I am under many Obligations. I have dispatch’d the Letter with 2d Part of Electricity to Paris.
In the New Transactions you’l find my Good Friend I am no banterer [?] but I shine with borrowed Light.
I shall by next Ship send the Articles that was Lost for but this Day I received the pacquets and the Ship is gone so nothing can be Done.
I cannot possibly write to my friend J Bartram. Pray tell him to send Eight Boxs of Seeds and those that Doctor Mitchell Ordred Last year. I am mightyly pleased with Billys Performances. In the Long Case is 2 New Mapps. I am my Dear friend Truly yours
P Collinson


There is a parcell of Seed to our friend J Elliot. Pray tell him I could not write.


 Addressed: To  Benn: Franklin Esqr  in Philadelphia  Per Cap Shirley
